
	
		I
		112th CONGRESS
		1st Session
		H. R. 2265
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2011
			Mr. Richmond (for
			 himself and Mr. Thompson of
			 Mississippi) introduced the following bill; which was referred to
			 the Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the President to forgo recoupment of
		  liabilities relating to assistance provided under the Robert T. Stafford
		  Disaster Relief and Emergency Assistance Act, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 FEMA Recoupment Fairness Act of
			 2011.
		2.Recoupment of
			 liabilities
			(a)In
			 generalThe President shall
			 forgo recoupment of liabilities to the United States relating to covered
			 assistance provided to an individual or household if—
				(1)the covered assistance was provided based
			 on an error by the Federal Emergency Management Agency; and
				(2)there was no fault on behalf of the
			 recipient with respect to the error, including that fraud, the presentation of
			 a false claim, or misrepresentation by the recipient or any party having an
			 interest in the claim was not involved.
				(b)Report to
			 CongressNot later than 180
			 days after the date of enactment of this Act, and every 180 days thereafter
			 during the 18-month period beginning on such date, the Inspector General of the
			 Department of Homeland Security shall submit to the appropriate congressional
			 committees a report that assesses the cost-effectiveness of the efforts of the
			 Federal Emergency Management Agency to recoup erroneous assistance.
			(c)DefinitionsIn
			 this section, the following definitions apply:
				(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means the—
					(A)Committee on Transportation and
			 Infrastructure of the House of Representatives;
					(B)Committee on
			 Homeland Security of the House of Representatives; and
					(C)Committee on Homeland Security and
			 Governmental Affairs of the Senate.
					(2)Covered
			 assistanceThe term covered assistance means
			 assistance provided—
					(A)under section 408
			 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5174); and
					(B)in relation to a
			 major disaster declared by the President under section 401 of such Act (42
			 U.S.C. 5170) during the period beginning on August 28, 2005, and ending on
			 December 31, 2010.
					(3)Erroneous
			 assistanceThe term erroneous assistance means
			 assistance subject to recoupment by the Federal Emergency Management Agency
			 provided—
					(A)under section 408 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174);
					(B)in relation to a major disaster declared by
			 the President under section 401 of such Act (42 U.S.C. 5170) during the period
			 beginning on August 28, 2005, and ending on December 31, 2010; or
					(C)in response to a catastrophic incident
			 under section 501 of the Homeland Security Act of 2002 (6 U.S.C. 311).
					
